Order entered April 30, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01345-CR

                            TIMOTHY ALEXANDER, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-34377-N

                                           ORDER
        The Court DENIES appellant’s April 25, 2013 motion to dismiss counsel and proceed

pro se. See Martinez v. Court of Appeals of Cal., Fourth Appellate Dist., 528 U.S. 152 (2000).

       The Court DENIES appellant’s April 25, 2013 pro se motion amended motion to

supplement the record. See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).




                                                     /s/   DAVID EVANS
                                                           JUSTICE